Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al. (US 2013/0276341), hereinafter (“Wells”).  Wells (Fig 3) discloses a handguard assembly for a firearm comprising a) an upper component (104) comprising i) a top portion connected to a first side wall and a second side wall; ii) an internal cavity defined by said first side wall and said second side wall; (1) wherein said first side wall has one or more tabs (138) disposed at a bottom end; (2) wherein said second side wall has one or more tabs (138) disposed at a bottom end; iii) a front opening; iv) a rear opening; b) a lower component (106) comprising i) a first side ii) a second side disposed adjacent to said first side; iii) an opening along a length of said lower component defined by said first side and said second side; (1) wherein said first side has one or more slots (144) disposed in said first side; (2) wherein said second side has one or more slots (144) disposed in said second side; c) a front cap (116) having a curved top side; d) a rear cap (barrel nut; 40) having a curved top side; e) .

Allowable Subject Matter
Claims 5, 12, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641